8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carol LANIER, Plaintiff-Appellant,v.Barbara (Fletcher) HAYNES;  Harold Long;  Lewis Alexander,Sr.; Lewis Alexander, Jr.;  Alexander & AlexanderLaw Firm;  Richard Randleman;  KirkRandleman, Defendants-Appellees.
No. 92-2384.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 29, 1993.Decided:  October 15, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  William L. Osteen, Sr., District Judge.  (CA-91-44-6)
Carol Lanier, Appellant Pro Se.
Joseph T. Carruthers, III, Charlot Frye Wood, Bell, Davis & Pitt, P.A., Winston-Salem, North Carolina;  Thomas Giles Meacham, Jr., Office of the Attorney General of North Carolina, Raleigh, North Carolina; Walter Thompson Comerford, Jr., Jerry Milton Smith, Robinson, Maready, Lawing & Comerford, Winston-Salem, North Carolina;  Richard Randleman, Yadkinville, North Carolina;  Kirk Randleman, Jonesville, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil action challenging various aspects of the administration of her late father's estate by the courts of North Carolina, denying her motions to amend her complaint, and denying her motion to alter or amend judgment pursuant to Fed.  R. Civ. P. 59 and 60.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lanier v. Haynes, No. CA-91-44-6 (M.D.N.C. July 31, 1992 & Sept. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED